EXHIBIT 10.2

RESTRICTED STOCK UNIT
AWARD AGREEMENT
Under the
Cars.com Inc.
Omnibus Incentive Compensation Plan


This Award Agreement governs the grant of Restricted Stock Units (referred to
herein as “Stock Units”) to the director (the “Director”) designated in the
Notice of Grant dated coincident with this Award Agreement.  The Stock Units are
granted under, and are subject to, the Cars.com Inc. (the “Company”) Omnibus
Incentive Compensation Plan, as amended (the “Plan”).  Terms used herein that
are defined in the Plan shall have the meaning ascribed to them in the Plan or,
to the extent applicable, the Notice of Grant.  If there is any inconsistency
between this Award Agreement and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms herein.

1.Grant of Stock Units.  Pursuant to the provisions of (i) the Plan, (ii) the
individual Notice of Grant governing the grant, and (iii) this Award Agreement,
the Company has granted to the Director the number of Stock Units set forth on
the applicable Notice of Grant.  Each vested Stock Unit shall entitle the
Director to receive from the Company one share of the Company’s common stock
(“Common Stock”) in accordance with this Award Agreement.

2.Vesting Schedule.  Except as otherwise provided in Sections 6 and 13, the
Stock Units shall vest in accordance with the Vesting Schedule specified in the
Notice of Grant, or the date immediately preceding the next Annual Meeting of
Stockholders, if earlier, to the extent that the Director continues as a
director of the Company until such date (the “Vesting Date”).

3.Dividend Units.  Dividend units shall be credited to the Director with regard
to the Stock Units.  Dividend units shall be calculated based on the dividends
paid on shares of Common Stock.  Dividend units shall be deemed to be reinvested
in shares of Common Stock as of the date dividends are paid on Common Stock,
shall be paid to the Director at the same time and in the same form as Stock
Units are paid to the Director, and are subject to the same terms and conditions
as the Stock Units, including, without limitation, the same vesting
requirements.

4.Delivery of Shares.  The Company shall deliver to the Director a certificate
or certificates, or at the election of the Company make an appropriate
book-entry, for the number of shares of Common Stock equal to the number of
vested Stock Units as soon as administratively practicable after the Vesting
Date, but no later than 30 days from that date.  A Director shall have no
further rights with regard to the Stock Units once the underlying shares of
Common Stock have been delivered. A Director has the right to elect, by the date
that is 45 days after the Grant Date, to have the number of shares of Common
Stock equal to the number of Stock Units under this Award Agreement delivered
earlier than the Vesting Date but such shares of Common Stock delivered shall be
subject to the same vesting and forfeiture provisions as set forth in this Award
Agreement with respect to the Stock Units.

5.Cancellation of Stock Units.  Except as provided in Sections 6 and 13 below,
all unvested Stock Units granted to the Director shall automatically be
cancelled upon the Director’s separation from service, and in such event, the
Director shall not be entitled to receive any shares of Common Stock in respect
thereof.

 

--------------------------------------------------------------------------------

 

6.Death or Disability.  In the event that the Director separates from service on
or prior to the Vesting Date due to death or Disability if any, the Director (or
in the case of the Director’s death, the Director’s estate or designated
beneficiary) shall be entitled to receive at the time of the Director’s death or
separation from service the total number of shares of Common Stock in respect of
such Stock Units which the Director would have been entitled to receive had the
Director continued service until the Vesting Date.  For purposes of this Award
Agreement, Disability shall mean the Director is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

7.Non-Assignability.  Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.

8.Rights as a Shareholder.  The Director shall have no rights as a shareholder
by reason of the Stock Units.

9.Discretionary Plan.  The Plan is discretionary in nature and may be suspended
or terminated by the Company at any time.  With respect to the Plan, (a) each
grant of Stock Units is a one-time benefit which does not create any contractual
or other right to receive future grants of Stock Units, or benefits in lieu of
Stock Units; (b) all determinations with respect to any such future grants,
including, but not limited to, the times when the Stock Units shall be granted,
the number of Stock Units, and the Vesting Dates, will be at the sole discretion
of the Company; (c) the Director’s participation in the Plan is voluntary; and
(d) the future value of the Stock Units is unknown and cannot be predicted with
certainty.

10.Effect of Plan and these Terms and Conditions.  The Plan is hereby
incorporated by reference into this Award Agreement, and this Award Agreement is
subject in all respects to the provisions of the Plan, including without
limitation the authority of the Committee in its sole discretion to adjust
awards and to make interpretations and other determinations with respect to all
matters relating to the applicable Notice of Grant, Award Agreements, the Plan
and awards made pursuant thereto.  This Award Agreement shall apply to the grant
of Stock Units made to the Director on the date hereof and shall not apply to
any future grants of Stock Units made to the Director.

11.Notices.  Notices hereunder shall be in writing and if to the Company shall
be addressed to the Secretary of the Company at 300 S Riverside Plaza, Suite
1000, Chicago, Illinois 60606, and if to the Director shall be addressed to the
Director at his or her address as it appears on the Company’s records.

12.Successors and Assigns.  The applicable Notice of Grant and Award Agreement
shall be binding upon and inure to the benefit of the successors and assigns of
the Company and, to the extent provided in Section 6 hereof, to the estate or
designated beneficiary of the Director.

13.Change in Control Provisions.  Notwithstanding anything to the contrary in
this Award Agreement, the following provisions shall apply to all Stock Units
granted under the Notice of Grant.

2

 

--------------------------------------------------------------------------------

 

(a)Definitions.

As a modification to the definition set forth in Article 15 of the Plan and as
used in this Award Agreement, a “Change in Control” shall mean the first to
occur of the following:

(i)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates, or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);

(ii)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(iii)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the

3

 

--------------------------------------------------------------------------------

 

corporation or entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

(iv)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b)Acceleration Provisions.  Subject to Article 15 of the Plan, in the event of
the occurrence of a Change in Control, the vesting of the Stock Units shall be
accelerated and, if such Change in Control constitutes a “change in control
event” within the meaning of Section 409A of the Code, there shall be paid out
to the Director within thirty (30) days following the effective date of the
Change in Control, the full number of shares of Common Stock subject to the
Stock Units.  In the event of the occurrence of a Change in Control that is not
a “change in control event” within the meaning of Section 409A of the Code, the
vesting of the Stock Units shall be accelerated but the payment to the Director
may be later than that set forth in the preceding sentence to the extent
required by Section 409A of the Code.

(c)Legal Fees.  The Company shall pay all legal fees, court costs, fees of
experts, and other costs and expenses when incurred by the Director in
connection with any actual, threatened or contemplated litigation or legal,
administrative or other proceedings involving the provisions of this Section 13,
whether or not initiated by the Director.  The Company agrees to pay such
amounts within 10 days following the Company’s receipt of an invoice from the
Director, provided that the Director shall have submitted an invoice for such
amounts at least 30 days before the end of the calendar year next following the
calendar year in which such fees and disbursements were incurred.

14.Applicable Laws and Consent to Jurisdiction.  The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law.  For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Illinois and agree that such litigation shall be conducted in
the courts of Cook County, Illinois or the federal courts of the United States
for the Northern District of Illinois.

15.Compliance with Section 409A.  This Award is intended to comply with the
requirements of Section 409A, and shall be interpreted and administered in
accordance with that intent (e.g., the definition of “separates from service” or
“separation from service” (or similar term used herein) shall have the meaning
ascribed to “separation from service” under Section 409A).  If any provision of
this Award Agreement would otherwise conflict with or frustrate this intent, the
provision shall not apply.  Solely to the extent required by Section 409A, if
the Director is a “specified employee” (within the meaning of Code Section 409A)
and if delivery of shares is being made in connection with the Director’s
separation from service other than by reason of the Director’s death, delivery
of the shares shall be delayed until six months and one day after the Director’s
separation from service with the Company (or, if earlier than the end of the
six-month period, the date of the Director’s death).  The Company shall not be
responsible or liable for the consequences of any failure of the Award to avoid
taxation under Section 409A.

 

4

 